Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on January 8, 2020, February 26, 2020, June 12, 2020 and January 6, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on January 8, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Abstract
The abstract of the disclosure is claim 1 in verbatim. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Allowance
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1-19: Puri (U.S. Patent No. 7,747,070, hereon Puri) discloses a method of executing a conventional neural network by at least one processor (graphics processing unit). The network is then trained through a series of forward and backward passes (see Puri, Abstract). The method allows to compute error over the expected output, then it determines the gradient of the error function. The method further allows the modification of convolutional kernel matrices and bias matrices according to the gradient and wait for the next sample arrival (see Puri, Fig. 5). 
Whereas unlike Puri, the instant application (see claims 1, 10 and 19) “selecting, based on the selected output spatial position, a non-zero input element of an input matrix data element, the input matrix representing one or more input channels of the convolution layer; c. producing, based on the selected output spatial position, a vector of kernel elements from a kernel matrix data element, the kernel matrix representing one or more kernel channels of the convolution layer; d. performing a vectoral multiplication operation, having as inputs the selected non-zero input element and the produced vector of kernel elements, and accumulating a product of the vectoral multiplication in a vector register of the processor; e. repeating operations c and d with subsequent non-zero input elements and corresponding vectors of kernel elements so as to obtain an outcome of the convolution corresponding to the selected output spatial position; and f. repeating operations a through e with subsequent selection of output spatial positions, so as to obtain an outcome of the convolution layer”, in combination with the rest of the claim limitations as claimed and defined by the Applicant. The remaining claims depend on claims 1 and 10 and include further limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen et al. (U.S. Patent No. 10,430,913) discloses a method of approximating image processing function using convolutional neural network. 
This application is in condition for allowance except for the following formal matters: Objection to the abstract of the disclosure. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857